Exhibit 3.1 ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4299 (775) 684 5708 Website: www.nvsos.gov Filed in the office of Ross Miller Secretary of State State of Nevada Document Number 20100031441-16 Filing Date and Time 01/21/2010 10:15 AM Entity Number E0218102005-3 Certificate of Change Pursuant to NRS 78.209 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Change filed Pursuant to NRS 78.209 For Nevada Profit Corporations 1. Name of corporation: Big Bear Mining Corp. 2. The board of directors have adopted a resolution pursuant to NRS 78.209 and have obtained any required approval of the stockholders. 3. The current number of authorized shares and the par value, if any, of each class or series, if any, of shares before the change: 30,000,000 shares of common stock with a par value of $0.001 4. The number of authorized shares and the par value, if any, of each class or series, if any, of shares after the change: 1,500,000,000 shares of common stock with a par value of $0.001 5. The number of shares of each affected class or series, if any, to be issued after the change in exchange for each issued share of the same class or series: The Corporation shall issue fifty (50) shares of common stock for every one (1) share of common stock issued and outstanding, immediately prior to the effective date of the stock split. 6. The provisions, if any, for the issuance of fractional shares, or for the payment of money or the issuance of scrip to stockholders otherwise entitled to a fraction of a share and the percentage of outstanding shares affected thereby: No fractional shares shall be issued, all fractional shares shall be rounded up. 7.
